FILED
                             NOT FOR PUBLICATION                            OCT 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MIRTHALA PINTO DE BRAN,                          No. 10-70494

               Petitioner,                       Agency No. A070-788-339

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Mirthala Pinto De Bran, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s denial of her motion to reopen proceedings. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reopen, Avagyan v. Holder, 646 F.3d 672, 674 (9th Cir. 2011), and we

deny the petition for review.

      The agency did not abuse its discretion in denying Pinto De Bran’s motion

to reopen as untimely because the motion was filed more than ten years after the

final order of removal, see 8 C.F.R. § 1003.23(b)(1), and Pinto De Bran failed to

show the due diligence necessary for equitable tolling, see Avagyan, 646 F.3d at

679-80.

      In light of our disposition, we need not reach Pinto De Bran’s remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                         2                                   10-70494